Smith, J.
1. It is the duty of the presiding judge to give appropriate instructions to the jury covering all the substantial issues made either in the pleadings or in the evidence.
' 2. In the instant case the only special ground of the motion for a new trial does not show reversible error. The evidence set out in this exception, taken together with the other evidence in the ease, does not present any substantial issue as to the money taken from the safe of the defendant by Raymond Rushin, the son of the defendant, with the knowledge of the plaintiff. In fact Raymond Rushin’s testimony in the brief of evidence clearly shows that the money which he took from the safe was paid back by charging it to his individual account.
3. There was evidence to support the verdict, and the- court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.